Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered November 7, 2003, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court correctly declined to provide the jury with a charge regarding the temporary, innocent, and lawful possession of a weapon, as there was no reasonable view of the evidence that the defendant had a legal excuse for possessing the weapon and that the weapon had not been used in a dangerous manner (see People v Banks, 76 NY2d 799, 801 [1990]; People v Snyder, 73 NY2d 900, 902 [1989]; People v Williams, 50 NY2d 1043, 1044-1045 [1980]; People v Caldarola, 45 AD3d 600, 600-601 [2007]; People v Medina, 237 AD2d 382, 382-383 [1997]).
The defendant was not denied the effective assistance of counsel because trial counsel withdrew the defense request for a justification charge. Considering the record in the light most favorable to the defendant, there was no reasonable view of the evidence supporting such a charge (see People v Reynoso, 73 NY2d 816 [1988]; People v Harris, 48 AD3d 830 [2008]; People v Ojar, 38 AD3d 684, 685 [2007]; People v Pichardo, 168 AD2d 577, 578 [1990]; People v Douglas, 160 AD2d 1015 [1990]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, *689644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are without merit or do not warrant reversal. Fisher, J.E, Ritter, Florio and Garni, JJ., concur.